Jackson, Chief Justice.
When this case was last here — 64 Ga., 529 — the legal effect of the defendant’s discharge in bankruptcy was not positively ruled as to this debt; the decision rested then on another controlling point, rendering it unnecessary to decide this, though it was alluded to in the opinion. On the trial now for review, the court below put its grant of a hew trial specifically on the point that the defendant’s discharge in bankruptcy operated to discharge his liability on this receipt or note, it not being “fiduciary” in the sense of that term as employed in the bankrupt act of 1867, so that the decision of the question is imperative now. It was postponed then in the expectation that the supreme court of the United States would make such a ruling as would control it and the like points in similar cases, but no case has been decided by that court which throws more light on the point than that in 5th Otto, 704, alluded to in the 64th Ga., in this case.
This court has gone to the extent of holding that an auctioneer, a commission-merchant and an executor, in the use of funds, goods, etc., entrusted to them are fiduciary agents, and debts due from these classes of trustees are fiduciary debts. 44 Ga., 460; 54 Ib., 125; 60 Ib., 523. *559We adhere to the judgments thereon made, and shall apply the principle to all cases of kindred character, until we are clearly satisfied that the supreme court of the United States holds adversely to our view. We cannot, however, shut our eyes to the fact that the current of authority in the federal and state courts runs counter to the view this court has taken, and, therefore, it would be unwise in this court to extend the principle beyond the class of cases within those enumerated above, or clearly analagous to them.
Those cases cover agents whose general business is to deal with the property of others, entrusted to them for that purpose, and it still'appears to us that they are, from the very nature of their employment, trustees, and the debts contracted by them or owing by them from their business, and the confidence placed in them in that business, are fiduciary, and were contracted in that capacity.
But this case comes within neither of the classes ruled by this court as within the exceptions of the 33d section of the bankrupt act of 1867. The defendant was to apply the money to his own use in part. It is in effect case where one man entrusted to another money for a joint or partnership speculation in real estate in Rome, and the debt sued on is owing for that money. To extend the principle to this case would be to extend it to every case of partnership where one put in money and the other skill and labor, and indeed to every case of partnership where one partner got hold of the contribution of the other, and misapplied it.
We cannot say, then, that the court erred in ruling that this debt is not fiduciary in the meaning of the act. As to fraud, there is no more fraud here than in all cases where a man gets another’s money or property into his possession, and', misapplying it, fails to repay it when it is demanded. This point in this case seems to be directly within the ruling in 5th Otto, 704.
*560So that our conclusion is that the court below was right in granting the new trial, and the judgment is affirmed.
Cited for plaintiff in error: Rev. Stat., U. S., 5117; 8th Ed. Bump's Bank., 722; 15 Ill., 547; 13 Otto, 103; 10 R. I., 261; 42 Texas, 1; 44 Ga., 460; 54 Ib., 125; 60 Ib., 533; Gilreath & Son vs. Holston Salt and Plaster Co., Sept. Term, 1881.
For defendant: 57 Ga., 232; 64 Ib., 529; 44 Ib., 460; 54 Ib., 125; 60 Ib., 523; 49 Ib., 127; 56 Ib., 570; 35 Ib., 268; 56 Ib., 185; 49 Ib., 602; 43 Ib., 354; Bump (6 Ed.,) 520; 104 Mass., 245; 49 N. H., 312, 518; 5 Otto, 704; 5 Bissel, 324; Code, §§3480, 4424, 559, notes.